Citation Nr: 1607266	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-44 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for chronic bilateral feet strain (previously evaluated as bilateral pes planus), rated as noncompensable prior to March 3, 2015 and as 30 percent thereafter.       


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran had active duty in service from March 1998 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In August 2015, the RO increased the Veteran's disability rating for chronic bilateral feet strain (previously evaluated as bilateral pes planus) from a noncompensable rating to 30 percent effective March 3, 2015.  However, inasmuch as higher ratings are available for both periods of the staged ratings for chronic bilateral feet strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after March 3, 2015 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prior to May 1, 2009, the Veteran's chronic bilateral feet strain was manifested by functional loss that more nearly approximated no more than mild symptoms, which were relieved by use of built-up shoes or arch support. 

3.  Beginning May 1, 2009 and prior to March 3, 2015, the Veteran's chronic bilateral feet strain was manifested by indications of swelling and accentuated pain on use of the feet, to include symptoms that are burning, aching, and sharp.   

4.  Prior to March 3, 2015, the Veteran's chronic bilateral feet strain was manifested by findings of extreme tenderness of plantar surfaces of the feet and that the Veteran's disability was not improved by orthopedic shoes or appliances, such as built-up shoes.  





CONCLUSIONS OF LAW

1.   The criteria for a compensable rating for chronic bilateral feet strain prior to May 1, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5276 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating for chronic bilateral feet strain beginning May 1, 2009 and prior to March 3, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5276 (2015). 
 
3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating for chronic bilateral feet strain beginning March 3, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5276 (2015). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, in a March 2009 letter, sent before the May 2009 rating decision, the RO advised the Veteran of the evidence and information necessary to substantiate her claim for an increased rating as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the March 2009 letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA ordered examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA ordered examinations in conjunction with the claim decided herein.  Such VA ordered examinations include those conducted in March 2004, May 2009, and March 2015.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected chronic bilateral feet strain as the Veteran has not alleged that these VA ordered examinations are inadequate for rating purposes.  Moreover, the examinations include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Further, the Veteran has not alleged that her chronic bilateral feet strain have worsened in severity since the last VA examination in March 2015.  Rather, with respect to such claim, the Veteran argues that the evidence reveals that her bilateral foot disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, inasmuch as the AOJ has assigned staged ratings for the disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
 § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Historically, the AOJ assigned the Veteran's noncompensable rating for bilateral pes planus under Diagnostic Code 5276.  As noted, in an August 2015 rating decision, the AOJ assigned the higher, 30 percent rating for chronic bilateral feet strain, previously evaluated as bilateral pes planus, effective March 3, 2015, under Diagnostic Code 5276.    

Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendon achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

For metatarsalgia, anterior (Morton's disease), a 10 percent rating is assigned for unilateral or bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

For hallus valgus, unilateral, a 10 percent is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

For foot injuries, a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A.  Factual Background

The medical evidence relating to the Veteran's March 2009 claim for an increased rating consists of VA ordered examination reports dated in March 2004, May 2009, and March 2015 and VA treatment records dated through October 2014.  

In a March 2004 QTC examination report, the examiner diagnosed the Veteran with bilateral pes planus and bilateral plantar fasciitis.  The examiner noted the Veteran's report that she has been suffering from her bilateral foot disability since 1998.  The examiner noted that while the Veteran did not have any pain, weakness, stiffness, swelling, or fatigue at rest, the examiner stated that the Veteran reported pain while standing or walking.  There was no functional impairment resulting from the Veteran's foot disability.  On examination, the Veteran's right and left feet revealed tenderness.  The Veteran's both feet showed no valgus and palpation of the plantar surface of both feet revealed "slight tenderness."  The Achilles tendon for both feet revealed "good alignment."  X-ray examination findings were "within normal limits" for both feet as to weight bearing and nonweight bearing views.  As for nonweight bearing views, the examiner found that there was "no fracture, subluxation, or dislocation" and that "neoplastic or inflammatory bony changes [were] not detected" for both feet.  As to weightbearing views of both feet, the examiner noted that the X-ray examination  findings showed "no evidence of pes planus" and that "the bones again appear[ed] well aligned and maintained without obvious focal defect noted."   

In the May 2009 QTC examination report, the examiner diagnosed the Veteran with chronic bilateral feet strain, noting that X-ray examination results were negative as to pes planus and that subjective factors were pain and swelling in feet with pain radiating to the knees.  The objective factors were findings of flat feet during physical examination.  The Veteran reported pain in bilateral feet, which occurred 5 times per week, each episode lasting for 2 hours.  The Veteran reported that the pain travelled to both knees and that the pain was "burning, aching, and sharp."  The Veteran reported that her pain was relieved by taking Ibuprofen and that she had pain and swelling at rest, while she did not experience weakness, stiffness, or fatigue while at rest.  The Veteran reported that while standing or walking she had no weakness, stiffness, or fatigue and that she experienced pain and swelling when she was standing or walking. The examiner noted that the Veteran's bone condition has never been infected.  The examiner noted the Veteran's report that she had "very limited work activities due to the pain" from her bilateral foot disability.  

Upon examination of the feet, the examiner noted that there was active motion in the metatarsophalangeal joint of the right and left great toes and that both feet did not reveal "tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation."  Furthermore, palpation of the plantar surface of both feet did not reveal tenderness and the alignment of Achilles tendon was normal on both feet.   The Veteran's both feet did not show any deformity,  such as "inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted."  The examiner also found that pes cavus was not present and that there were no hammer toes found on examination of the feet.  Further, there were no findings of Morton's metatarsalgia, hallux valgus, or hallus rigidus.  The examiner noted that the Veteran did not have any limitation with standing and walking.  While the Veteran required shoe inserts, she did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoes.  The Veteran reported that her foot disability symptoms, to include pain, were not relieved by wearing corrective shoe wear.  

A December 2012 VA treatment note reflected X-ray findings from July 2012, which showed normal bone density and unremarkable soft tissues.  There were no fractures or dislocation, and there was a short third proximal phalanx.  There was no evidence of hallux valgus and no other abnormality present in both feet.  The VA treating physician provided an impression of "no significant abnormality.'  The VA treatment note noted full range of motion to all pedal joints bilaterally, while there was decreased medial longitudinal arch bilaterally.  The treatment note further reported the Veteran's statement that she has tried "otc inserts but they dont last" and that "the pain goes from the inside of her feet, then up to the inside of her knees then up to her lower back."

A March 2013 VA treatment note reflected that the Veteran's pes planus has "improved overall and [the Veteran] is to get custom inserts." 

A July 2014 VA treatment note indicated that the Veteran's pes planus has "improved overall w/ custom inserts" that were previously ordered for her feet condition.   

A March 2015 Disability Benefits Questionnaire (DBQ) report reflected diagnoses of chronic bilateral feet strain, bilateral pes planus, bilateral metatarsalgia, and bilateral plantar fasciitis.  The examiner commented that the diagnosis of chronic bilateral feet strain "is changed and [the diagnoses of metatarsalgia and plantar fasciitis] are a progression of the previous diagnosis."  With regard to the diagnosis of bilateral plantar fasciitis, the examiner found that the severity for the condition was "mild" for both feet.  The examiner also found that the Veteran had symptoms of hallux valgus and that these symptoms were "mild or moderate."  The examiner noted the Veteran's report that her bilateral foot disability symptoms began during basic training while running in combat boots.  The Veteran reported that she experienced symptoms of "tenderness, stiffness, weakness, easy fatigue, lack of endurance, dislocation, swelling, redness, loss of range of motion, popping."  The Veteran stated that these symptoms occurred 4 to 5 times for her right foot and 5 to 6 times per week for her left foot per week.  The examiner noted that the Veteran received steroid injections for her bilateral foot disability from a private orthopedic clinic in 2014 and that the Veteran reported that her foot condition has gotten worse, causing knee and back pain.  

The examiner noted the Veteran's report of functional loss or impairment, that she "periodically take[s] Cortisone injections and Naproxen for joint pain."  Further, the examiner noted that the Veteran had pain on manipulation of the feet, as well as swelling on use of both feet.  The examiner also noted characteristic calluses for both feet and that the Veteran has tried the use of built-up shoes, but that such devices did not relieve the Veteran's foot disability symptoms.  The examiner noted that the Veteran had "extreme tenderness of plantar surfaces" on both feet, and decreased longitudinal arch height on both feet.   The Veteran did not have objective evidence of marked deformity, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on either foot.  The examiner also noted that the Veteran's foot condition did not require arch supports, custom orthotic inserts, or other modifications of the shoe and that her foot condition did not chronically compromise weight bearing.  The examiner found that there was functional loss of "partial impairment physical activities of employment such as running, jumping, climbing, walking long distances, prolong [sic] standing" for both feet.  The contributing factors for the functional loss were pain on movement, pain on weight-bearing, pain on non-weight bearing, and deformity.   

B.  Schedular Analysis 

The Veteran contends that she is entitled to a higher rating for her chronic bilateral feet strain, previously evaluated as bilateral pes planus, due to her frequent bilateral foot pain.  

Based on the foregoing, the Board concludes that a compensable rating for the Veteran's chronic bilateral feet strain, previously diagnosed as bilateral pes planus, is not warranted for the period prior to May 1, 2009.  

Under Diagnostic Code 5276, a 10 percent rating requires a finding of moderate symptoms, to include weight-bearing line over or medial to great toe, inward bowing of the tendon achillis, and pain on manipulation and use of the feet.  While the March 2004 QTC examination report noted that the Veteran had pain while standing or walking, the examiner noted that the Veteran required the use of arch supports and that the noted "symptoms and pains [were] relieved by the previously noted corrective shoe wear," indicative of a noncompensable rating.  Furthermore, the March 2004 examiner found that the Veteran "[did] not have any limitation with standing and walking" and that X-ray findings of weight-bearing views for both feet were within normal limits.  Based upon this evidence, the Veteran is not entitled to a compensable rating for the period prior to May 1, 2009.  In reaching such determination, the Board finds that the Veteran's feet symptomatology, to include pain, fatigue, incoordination, tenderness, and flare-ups, does not result in functional loss that more nearly approximates such limitation of motion.   See DeLuca, supra.  
  
In evaluating the Veteran's chronic bilateral feet strain, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for chronic bilateral feet strain.  

Based on the foregoing, the Board concludes that the Veteran is entitled to a rating of 30 percent, but no higher, for the Veteran's chronic bilateral feet strain for the period beginning May 1, 2009 and prior to March 3, 2015.      

Under Diagnostic Code 5276, a 30 percent requires a finding of severe symptoms bilaterally, to include objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

The May 2009 QTC examiner noted that the Veteran reported pain in the bilateral feet, which was "burning, aching, and sharp" and that such pain could be elicited by physical activity.  While the examiner found that there was no deformity, to include inward rotation of the superior portion of the os calcis or marked pronation, the Veteran reported that she experienced swelling and pain while standing or walking.  The examiner noted the Veteran's report that such symptoms were not relieved by corrective shoe wear.  While the May 2009 QTC examination report noted that the Veteran showed no evidence of marked deformity, in light of the Veteran's indication of swelling while at rest, pain on use of both feet, to include symptoms of "burning, aching, and sharp" travelling to both knees, and her report of functional impairments, to include "very limited work activities," the Veteran met the current criteria for a 30 percent rating, and the Board resolves all benefit of the doubt in the Veteran's favor.  38 C.F.R. § 4.3.  Therefore, the Veteran is entitled to an increased disability rating of 30 percent effective May 1, 2009, the date of the QTC examination discussed above.  

Based on the foregoing, the Board finds that a rating of 50 percent, but no higher, is warranted for the Veteran's chronic bilateral feet strain for the period beginning March 3, 2015.  Notably, the March 2015 QTC examination revealed findings of extreme tenderness of plantar surfaces of the feet and that the Veteran's disability was not improved by orthopedic shoes or appliances, such as built-up shoes.  

Under Diagnostic Code 5276, a 50 percent rating requires a finding of pronounced symptoms as to both feet, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon achillis on manipulation, and not improved by orthopedic shoes or appliances.  A rating higher than a 50 percent rating is not possible under Diagnostic Code 5276.  The March 2015 QTC examination report reflected that the Veteran attempted to use orthopedic shoes, such as built-up shoes, but that such use did not improve the Veteran's bilateral foot disability.  While the March 2015 QTC examination found that the Veteran did not have marked pronation nor marked inward displacement and severe spasm of the achillis tendon on manipulation, the examiner found that the Veteran did have extreme tenderness of plantar surfaces on both feet.  Furthermore, the examiner noted functional loss from the bilateral foot disability, that the Veteran was partially impaired from pursuing physical activities of employment requiring running, jumping, climbing, walking long distances, or prolonged standing.  

While the March 2015 QTC examination report noted that the Veteran did not manifest marked pronation nor inward displacement and severe spasm of the achillis tendon, factors indicative of a 50 percent rating, in light of the Veteran's report of functional impairments and the other findings indicative of a 50 percent rating during the March 2015 QTC examination, the Board resolves all benefit of the doubt in the Veteran's favor.  38 C.F.R. § 4.3.  Therefore, the Veteran is entitled to an increased disability rating of 50 percent effective March 3, 2015.   

The Board finds that no other Diagnostic Code provides a basis for a higher rating for the Veteran's chronic bilateral feet strain.  Relevant to the periods prior to March 3, 2015, there were no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  Relevant to the period beginning May 1, 2009 and prior to March 3, 2015, for which a 30 percent rating is assigned, while the disability could, conceivably, be rated as a residual of a foot injury under Diagnostic Code 5284, there is no suggestion of any loss of use of the foot, so as to warrant the maximum, 40 percent rating for foot disability.  38 C.F.R. §4.71a, Diagnostic Code 5284.  Relevant to the period beginning March 3, 2015, the March 2015 QTC examiner diagnosed the Veteran with metatarsalgia, plantar fasciitis, and mild or moderate hallux valgus in addition to the already diagnosed chronic bilateral feet strain.   None of these additional diagnoses warrant a higher rating than a 50 percent rating, which was assigned for the period beginning March 3, 2015.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of feet are warranted.  

C.  Other Considerations

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected chronic bilateral feet strain; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.

In this regard, the rating criteria under Diagnostic Code 5276 contemplate the Veteran's symptoms, to include pain on use of both feet, as well as the resulting limitations.  There are no additional symptoms of her chronic bilateral feet strain that is not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected chronic bilateral feet strain.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In the instant case, the record reflects that while the Veteran's bilateral foot disability results in functional loss, the Veteran has not alleged, and the record does not otherwise show, that such disability renders her unemployable.  In this regard, a November 2012 VA treatment note indicated that the Veteran was employed at the time as an "item manager" at the Defense Logistics Agency.  Furthermore, the May 2009 QTC examination report found that the Veteran's bilateral foot disability had "no limitation on occupation."  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.


ORDER

A compensable rating prior to May 1, 2009 for chronic bilateral feet strain (previously evaluated as bilateral pes planus) is denied. 

A rating of 30 percent, but no higher, for chronic bilateral feet strain (previously evaluated as bilateral pes planus) beginning May 1, 2009 and prior to March 3, 2015, is granted.  

A rating of 50 percent, but no higher, for chronic bilateral feet strain (previously evaluated as bilateral pes planus) beginning March 3, 2015, is granted.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


